Title: General Orders, 30 August 1777
From: Washington, George
To: 

 

Head Quarters, Wilmington [Del.] August 30th 1777.
Northampton.Newbern. Norfolk.


Information being given by the Commissary General, that it is at present impracticable to supply the army daily with hard bread; the troops are to receive soft bread or flour, as the Commissaries shall be able to supply them. The Commissaries are nevertheless to exert themselves to the utmost, constantly to supply the troops with bread, either hard or soft, and without fail to have a large quantity of hard bread made ready, to be issued, whenever the army marches.
Brigadier Genl Maxwell will take the Command of the corps of light Infantry.
Brigadier Genl Conway, as eldest officer, will take the command of Lord Stirling’s division, ’till the state of his Lordship’s health shall permit his joining it.
John Kennon was on the 1st of May 1777 appointed Pay Master to the 6th Virginia regiment. The Commander in Chief approves of the appointment.
